Citation Nr: 1543170	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  09-31 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral hearing loss prior to December 2, 2009.

2.  Entitlement to an initial evaluation in excess of 10 percent for bilateral hearing loss since December 2, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The Veteran served on active duty with the United States Army from July 1950 to July 1953, and from August 1953 to August 1970.  He holds the Combat Infantryman Badge and served a tour of duty in Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Jackson, Mississippi, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which in pertinent part granted service connection for bilateral hearing loss, rated 0 percent disabling.  In a February 2010 decision, the RO awarded an increased 10 percent evaluation for bilateral hearing loss, effective December 2, 2009.  The Veteran has expressed his desire to continue his appeal with regard to both periods of evaluation.

In August 2012, the Board remanded the appellate issues, and recharacterized the issue with regard to hypertension as one of service connection instead of reopening, based on receipt of additional relevant service department records.  38 C.F.R. § 3.156(c).  When the claims were returned to the Board in August 2013, the hearing loss evaluation question was again remanded.  The hearing loss claim was then again remanded to the Agency of Original Jurisdiction (AOJ) in February 2014.

A claim of service connection for hypertension was granted by the AOJ in a March 2015 rating decision; this fully satisfies an appeal with regard to that issue, and no further question remains for consideration by the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran has not alleged that his hearing loss renders him unemployable, nor does the evidence of record indicate that such is the case.  No claim for a total disability rating based on individual unemployability is therefore inferred.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran's file has been scanned and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to December 2, 2009, bilateral hearing loss was manifested by no worse that Level III hearing on the left and Level III hearing on the right.

2.  Since December 2, 2009, bilateral hearing loss has been manifested by no worse that Level IV hearing on the left, based on an exceptional pattern of hearing loss, and Level III hearing on the right.


CONCLUSIONS OF LAW

1.  The criteria for a compensable initial evaluation for hearing loss prior to December 2, 2009, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.85, 4.86. Diagnostic Code 6100 (2015).

2.  The criteria for an initial evaluation in excess of 10 percent for hearing loss from December 2, 2009, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.85, 4.86. Diagnostic Code 6100 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for bilateral hearing loss.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained, including the raw data from a number of audiometries which was sought on remand.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159; Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  

Multiple VA audio examinations have been conducted.  The examiners made all necessary clinical findings and conducted required testing.  The examinations are adequate for rating purposes, to the extent discussed in detail below.  Further, the Board notes that there has been no allegation of worsening since the most recent, April 2013 examination which would necessitate an updated examination.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 . 

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Assignment of a disability rating for hearing loss is derived by a mechanical application of the rating schedule to the specific numeric designations assigned after audiology testing is completed.  Lendenmann v. Principi, 3 Vet. App. 345  1992).  As is discussed in greater detail below, the schedule takes into account the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000 and 4000 cycles per second, with 11 auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85. 

In addition, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) are all 55 decibels or more, the adjudicator must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa in 38 C.F.R. § 4.85, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral; that numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).  

Each ear is evaluated separately; however, if a hearing loss in one ear is not service-connected, that ear is considered to have an impairment level of I.  38 C.F.R. § 4.85(f).  Hearing loss here is service-connected in both ears. 

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  38 C.F.R. § 4.85.  Review of the evidence of record reveals that several of the past audiometries fail to meet the standards for consideration of hearing loss evaluation under the regulation.  The May 2006, July 2011, and November 2012 tests used a word list different than the required Maryland CNC.  The data summaries indicate that the CID W22 list was used.  A doctor certified that, "These word lists are not equivalent to the CNC word lists used for [Compensation and Pension] examinations and scores are not interchangeable."  Similarly, a March 2008 test indicates the NU-6 live word list was used to generate the listed speech recognition scores, and hence it cannot be utilized in assessing the severity of hearing loss for rating purposes.  The Board is aware that the rating schedule does provide for assessment without use of speech recognition scores, but such is appropriate only when medically certified due to "language difficulties, inconsistent speech discrimination scores, etc.."  38 C.F.R. § 4.85(c).  These instances are not the case here.  An additional exception under 38 C.F.R. § 4.85(c), for instances of exceptional hearing loss pattern, is of no benefit, for in none of these instances are both ears exceptional, and hence there is no way to assess both ears.

Of the audiometric tests which are adequate for VA purposes, a September 2008 examination showed:


Hertz
CNC
Level


1000
2000
3000
4000
Avg


 
RIGHT
45
50
45
55
49
98
I
 
LEFT
50
60
60
55
56
94
I
 

At that time, the Veteran reported a gradual decrease in his hearing.  The examiner described the loss on the right as mild to moderate, and as mild to moderately severe on the left.  There is no exceptional pattern of hearing loss shown in either ear, as at least one threshold falls below 55 decibels in each ear, and hence Table VI is applicable.  According to Table VII, intersecting Level I and Level I hearing results in a noncompensable evaluation.  38 C.F.R. § 4.85(h).  

The next VA examination was conducted in December 2009, and showed:  




Hertz
CNC
Level


1000
2000
3000
4000
Avg


 
RIGHT
50
60
65
65
60
90
III
 
LEFT
55
65
65
60
61
86
IV
 

An exceptional pattern of hearing loss is demonstrated in the left ear, based on all puretone thresholds exceeding 55 decibels; Table VIa is used to assign the hearing level.  The right ear shows no such pattern, and table VI is applied.  Under Table VII, a 10 percent rating is warranted.

In September 2010, a new VA examination was conducted.  The examiner noted that while speech recognition was tested, use of such in evaluation "would provide inaccurate data...."  In an October 2010 addendum, she explained that the Veteran made a very poor effort to repeat the words, even after re-instruction.  The results were inconsistent with all other testing and should not be used for rating.  The examiner also commented that even if the results were accurate, the change in scores since December 2009 would not be from noise exposure, but from some more recent neurological problem.  She did not invalidate the audiometry results, and such may still be considered in rating under 38 C.F.R. § 4.85(c).  They showed:


Hertz
Level

1000
2000
3000
4000
Avg

RIGHT
50
60
65
70
61
IV
LEFT
55
65
70
65
64
V

Table VIa is used to obtain a hearing Level IV on the right and V on the left.  Table VII dictates a 10 percent rating for this combination of hearing Levels.

At the most recent April 2013 examination, the Veteran reported that his ability to understand speech had worsened markedly; he had trouble watching television because of the change.  Audiometric testing showed:


Hertz
CNC
Level

1000
2000
3000
4000
Avg


RIGHT
55
65
70
70
65
84
V
LEFT
50
60
65
60
59
76
IV

The right ear shows an exceptional pattern of loss, and so Table VIa is applied.  The left is assessed under Table VI.  The intersection of Levels IV and V yields a 10 percent rating under Table VII.

The evidence of record is clear.  At no time in either stage of appeal does the valid testing demonstrate that assignment of higher evaluations is warranted under the Schedule.

Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability, as per the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  The rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veterans Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these Veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA found, through clinical studies of Veterans with hearing loss, that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIa were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.  The Veteran here complains that the schedular criteria are not adequate to account for the actual functional impact of his loss.  However, that is exactly what the schedule accounts for.  Accordingly, the Board finds that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.  Referral for consideration of an extraschedular evaluation is not warranted.


ORDER

A compensable evaluation for hearing loss disability prior to December 2, 2009, is denied.

An evaluation in excess of 10 percent for hearing loss disability since December 2, 2009, is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


